                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SAISRAVAN BHARADWAJ KARRI,                           Case No.18-cv-03435-JD
                                                        Plaintiff,
                                   7
                                                                                              ORDER RE APPOINTMENT OF LEAD
                                                 v.                                           PLAINTIFF AND COUNSEL
                                   8

                                   9     OCLARO INC., et al.,                                 Re: Dkt. No. 13
                                                        Defendants.
                                  10

                                  11

                                  12          In this putative securities class action, plaintiff SaiSravan Bharadwaj Karri has filed a
Northern District of California
 United States District Court




                                  13   motion to be appointed lead plaintiff pursuant to the Private Securities Litigation Reform Act

                                  14   (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(B). Dkt. No. 13. The motion is unopposed.

                                  15          Karri is the sole plaintiff in this action. While other cases were filed against some of the

                                  16   same defendants, they have since been voluntarily dismissed. Dkt. No. 13 at 2 n.3. Karri is the

                                  17   only putative class member seeking to serve as lead plaintiff. He has met the certification

                                  18   requirements of Section 78u-4(a)(2)(A), including ownership of 4,700 shares of Oclaro, Inc.

                                  19   common stock prior to the consummation of its merger with Lumentum Holdings, Inc. He has

                                  20   established the largest financial interest in the relief sought by the class. § 78u-4(a)(3)(B)(iii). He

                                  21   has also provided notice to putative class members in a widely circulated national business-

                                  22   oriented publication in accordance with the PSLRA’s requirements and the Court’s prior order.

                                  23   Dkt. No. 12. No one has filed an objection or challenge of any kind. Consequently, the Court

                                  24   appoints SaiSravan Bharadwaj Karri as lead plaintiff in this action.

                                  25          Karri asks the Court to appoint the law firm of Monteverde & Associates PC to represent

                                  26   the class as lead counsel. 15 U.S.C. § 78u-4(a)(3)(B)(v). Dkt. No. 13. Because no objections

                                  27   have been raised, the Court allows Karri’s choice of counsel and appoints Monteverde &

                                  28   Associates PC as lead counsel to the putative class.
                                   1         IT IS SO ORDERED.

                                   2   Dated: January 15, 2019

                                   3

                                   4
                                                                     JAMES DONATO
                                   5                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
